963 F.2d 373
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mary Elizabeth HARRISON, Petitioner-Appellant,v.WARDEN OF FARMINGTON CORRECTIONAL CENTER;  SuperintendentPlace of Confinement in Kentucky, Respondents-Appellees.
No. 91-6356.
United States Court of Appeals, Sixth Circuit.
May 19, 1992.

1
Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Mary Elizabeth Harrison is a pro se federal prisoner who appeals the judgment dismissing a case that she had filed under 28 U.S.C. § 2241.   Harrison's case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not needed in this case.   Fed.R.App.P. 34(a).


3
Harrison alleged that she was forced to send her legal papers to state prisoners in Missouri for assistance because her federal prison provides insufficient legal resources and assistance for its inmates.   She also alleged that her papers had been lost, destroyed or confiscated by Missouri prison employees during a search.   On October 30, 1991, the district court adopted a magistrate judge's recommendation and dismissed the case without prejudice.   It is from this judgment that Harrison now appeals.


4
Upon review, we conclude that the district court should have construed Harrison's pleadings as a civil rights complaint, rather than a habeas corpus petition, because she did not seek an immediate or speedier release from confinement.   See Preiser v. Rodriguez, 411 U.S. 475, 490 (1975).   Nevertheless, dismissal of the case was proper.   The district court lacked jurisdiction over the warden of the Missouri state prison.   With regard to any claim Harrison might have against the superintendent of FCI Lexington, the claim is deficient because of Harrison's failure to exhaust her administrative remedies.   See Davis v. Keohane, 835 F.2d 1147, 1148 (6th Cir.1987) (per curiam);   Little v. Hopkins, 638 F.2d 953, 953-54 (6th Cir.1981) (per curiam).


5
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation